Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the second substrate layer" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the second substrate layer,” will be interpreted as the “second securing patch,” as other instances of the “second substrate layer,” from the claim set dated 10/12/2018 have been amended as the “second securing pach.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Omnipod Caregiver Guide (“Caregiver Guide,” Insulet Corporation, 05/16) in view of “GrifGrips: Keeping your Pumps and CGMs Secured” (grifgrips.com, 10/29/2015), “GrifGrips Inside Cut Options” (grifgrips.com/pages/grifgrips-cut-guide, 11/16/2015), and “Wrap Grip (Pack of 10) – GrifGrips” (grifgrips.com/products/wrap-sports-grip?variant=42812341454, 10/02/2017).
Regarding claim 1, the Omnipod Caregiver Guide discloses a method for decoratively securing a wearable medical device against or into a patient's skin, the method comprising the steps of: a) pressing a wearable medical device comprising a generally planar surface against a surface of skin of a patient, wherein the patient comprises a skin and a body (“How to change the pod,” step 2.5, pg. 14); b) fixing the generally planar surface against the surface of skin of the patient with a first securing patch (“How to change the pod,” step 2.5, pg. 14). The Omnipod Caregiver Guide does not disclose the step of c) securing the first securing patch to the surface of skin of the patient using a second securing patch, wherein the second securing patch comprises an adhesive coating, a cavity suitable to allow the wearable medical device to pass through the second securing patch, and a decorative design on a surface of the second securing patch.
“GrifGrips: Keeping your Pumps and CGMs Secured” discloses an adhesive patch designed to be used with the Omnipod insulin pump (pg. 1), and is therefore analogous with the Omnipod Caregiver Guide. “GrifGrips: Keeping your Pumps and CGMs Secured” discloses the step of securing an insulin pump, including the attached first securing patch, to the surface of skin of the patient using a second securing patch, wherein the second securing patch comprises an adhesive coating (pg. 1), and a decorative design on a surface of the second securing patch (pgs. 2-4). “GrifGrips: Keeping your Pumps and CGMs Secured,” does not disclose that the second securing patch has a cavity suitable to allow the wearable medical device to pass through the second securing patch, however “GrifGrips Inside Cut Options,” teaches that the design of the second securing patch which is used with the Omnipod insulin pump does have a cavity (pg. 1), and “Wrap Grip (Pack of 10) – GrifGrips,” teaches that this cavity allows the wearable medical device to pass through the bottom portion of the second securing patch (pg. 1). Using this securing patch can help to secure the medical device with which it is used during rigorous movement of the user (“GrifGrips: Keeping your Pumps and CGMs Secured,” pg. 1). It would have been obvious to one skilled in the art at the time of filing to have modified the method of the Omnipod Caregiver Guide with the teachings of “GrifGrips: Keeping your Pumps and CGMs Secured” by securing the first securing patch to the surface of skin of the patient using a second securing patch, wherein the second securing patch comprises an adhesive coating and a decorative design on a surface of the second securing patch, and wherein, according to “GrifGrips Inside Cut Options” and “Wrap Grip (Pack of 10) – GrifGrips,” the second securing patch also has a cavity suitable to allow the wearable medical device to pass through the second securing patch. This would help to secure the medical device with which the patch is used during rigorous movement of the user and would result in the method as disclosed by the Omnipod Caregiver Guide  with the additional step of c) securing the first securing patch to the surface of skin of the patient using a second securing patch, wherein the second securing patch comprises an 
Regarding claim 20, the Omnipod Caregiver Guide discloses an adhesive patch system to secure an insulin pump to a patient's body, the adhesive patch comprising: a) a flexible first securing patch to circumferentially enclose any supracutaneous portion of the insulin pump (“How to change the pod,” step 2.5, pg. 14). The Omnipod Caregiver Guide does not disclose that the patch system further comprises b) an adhesive second securing patch to secure the first securing patch to the patient's skin, wherein the second securing patch has a cavity of sufficient size to enclose the first securing patch and comprises a decorative surface. 
“GrifGrips: Keeping your Pumps and CGMs Secured” discloses an adhesive patch designed to be used with the Omnipod insulin pump (pg. 1), and is therefore analogous with the Omnipod Caregiver Guide. “GrifGrips: Keeping your Pumps and CGMs Secured” discloses an adhesive second securing patch which is used to secure an insulin pump, including the first securing patch of the pump, to the patient's skin (pg. 1) wherein the second securing patch comprises a decorative surface (pgs. 2-4). “GrifGrips: Keeping your Pumps and CGMs Secured,” does not disclose that the second securing patch has a cavity of sufficient size to enclose the first securing patch, however “GrifGrips Inside Cut Options,” teaches that the design of the second securing patch which is used with the Omnipod insulin pump does have a cavity (pg. 1), and “Wrap Grip (Pack of 10) – GrifGrips,” teaches that this cavity is of sufficient size to enclose the first securing patch (pg. 1). Using this securing patch can help to secure the medical device with which it is used during rigorous movement of the user (“GrifGrips: Keeping your Pumps and CGMs Secured,” pg. 1). It would have been obvious to one skilled in the art at the time of filing to have modified the method of the Omnipod Caregiver Guide with the teachings of “GrifGrips: Keeping your Pumps and CGMs Secured” by securing the first securing patch to the surface of skin of the patient using a second securing patch, wherein the second securing patch comprises an adhesive coating and a . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Thu 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774